Adams, J.
The defendant contends that the law under which the indictment was found, title XI, chapter 6, of the Code, was repealed in part by chapter 75 of the laws of the Eighteenth G-eneral Assembly. Miller’s Code, page 950.
1. INTOXICATING liquors : repeal of statutes: indictment. The act referred to is entitled an act to regulate the practice of pharmacy and the sale of medicines and poisons. It allows the sale by registered apothecaries of in fcox • liquors. ícating liquors authorized by the National Amer or j ican or United States Dispensatory or Pharmacopoea as of recognized medicinal utility, but only for the legitimate and actual necessities of medicine. It provides a penalty for a violation of the provisions of the act by the sale of intoxicating liquors somewhat different from the penalty provided in title XI, chapter 6, of the Code, for a violation of the provisions thereof by a sale of intoxicating liquors.
In our opinion, title XI, chapter 6, of the Code, was not repealed, except, possibly, so far as was necessary to allow sales by the registered apothecaries of intoxicating liquors for medicines.
Nor do we think that it was necessary that the indictment should charge that the defendant was not a registered ajiothecary. It charged that the defendant sold intoxicating liquor contrary to law. Whether, if the defendant had pleaded not* guilty, it would have been incumbent upon the State to prove that the defendant was not a registered apothecary, we do not determine. Judgment having been rendered upon a plea of guilty, we see no ground for setting it aside.
Nor do we think that we should be justified in reducing the judgment. The presumption must be in favor of the correctness of the action of the court b.elow, and no fact or circumstance is shown to us tending to impeach it.
Affirmed.